In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-656V
                                   Filed: November 15, 2016
                                        UNPUBLISHED

****************************
JOANN BRENNER,                             *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
v.                                         *     Influenza;
                                           *     Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                        *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 3, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury following her November
1, 2014 influenza vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 16, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On November 15, 2016, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$90,000.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $90,000.00 in the form of a check payable to
petitioner, Joann Brenner. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************
                           *
JOANN BRENNER,             *
                           *
               Petitioner, *
                           *
v.                         *                          No. 16-656V (ECF)
                           *                          CHIEF SPECIAL MASTER
                           *                          NORA BETH DORSEY
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On September 16, 2016, the Chief Special Master found that a preponderance of the

medical evidence indicates that petitioner suffered a left shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the influenza (“flu”) vaccination she

received on November 1, 2014. The parties now address the amount of compensation to be

awarded in this case.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$90,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
II.    Form of the Award

       Petitioner is a competent adult. Accordingly, the parties recommend that the

compensation provided to petitioner should be made through a lump sum payment of $90,000.00

in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              MICAHEL P. MILMOE
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division

                                               s/ GLENN A. MACLEOD
                                              GLENN A. MACLEOD
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146, Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-4122

DATE: November 15, 2016




                                                 2